Citation Nr: 1521998	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-07 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency. 

2.  Entitlement to an increased evaluation for atrial fibrillation, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to April 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from November 1959 to February 1980.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

These matters were most recently before the Board in September 2014 when they were remanded for further development.  The Board finds that there has been substantial compliance with its remand directives.   

The issue of entitlement to a TDIU prior to April 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with G6PD, an inborn error of metabolism, which is a defect and not a disease.  

2.  The most probative evidence of record is against a finding that the Veteran's G6PD has a superimposed pathology, injury, or disease causally related to, or aggravated by, active service or a service-connected disability. 

3.  The most probative evidence of record is against a finding that the Veteran has paroxysmal atrial fibrillation, or other supraventricular tachycardia, with more than four episodes a year documented by ECG or Holter monitor. 

4.  The most probative evidence of record is against a finding that the Veteran's atrial fibrillation results in METs not greater than 7. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency have not been met. 38 U.S.C.A. §§ 1101, 1112, 1111, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9 (2014).
 
2.  The criteria for a rating in excess of 10 percent for atrial fibrillation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7010 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record includes numerous clinical records and examinations.  As noted in the Board's September 2014 remand, the procedural history, to include notice, is somewhat complex; however, the Veteran has not asserted, and the evidence does not reflect, that the Veteran has been prejudiced by an error in notice.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009).  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, a remand for additional notice is not warranted and would serve no useful purpose.
 
The claims file includes service treatment records (STRs), post service private and VA clinical records, and the statements of the Veteran and his spouse in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

VA examinations/opinions were most recently obtained in 2014.  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the disability at issue and for determining whether service connection is warranted. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service-connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Congenital or developmental conditions are not injuries or diseases and, therefore, generally may not be service connected as a matter of law. 38 C.F.R. § .3.303(c), 4.9.  There are, however, certain limited exceptions to the rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate. VAOPGCPREC 67-90 (July' 18', 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990).  

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service-Connection - G6PD

The Veteran has been diagnosed with G6PD.  G6PD is the most common inborn error of metabolism.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  Service connection is not warranted for a congenital or developmental defect unless there is superimposed pathology due to disease or injury in service.  The Board finds, for the reasons noted below, that the Veteran's congenital disorder of G6PD is a "defect", and not a disease, as these terms are defined for VA purposes.  See, e.g., Thompson v. United States, 405 F.2d 1239 (Ct.Cl.1969); 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90.

The Veteran's January 1969 STRs reflect that the Veteran had a provisional diagnosis of acute hemolytic anemia, probable G6PD deficiency.  A February 1969 physical profile serial report reflects that the Veteran has G6PD of red blood cells (a disorder of red blood cells occasionally causing low red blood cell counts.)  It was noted that the Veteran should have medical records posted to reflect this deficiency so that prescribing physicians may be aware of the possibility of hemolysis (red blood cell distinction).  A March 1969 STR reflects that the Veteran was off of medication for G6PD deficiency. 

Additional STRs also reflect a history of G6PD deficiency (See October 1970, June 1972, October 1972, and September 1979 STRs.)  A September 1972 STR reflects that the Veteran was not on chronic medication.  

A November 2014 VA examination report with opinion is of record.  The examiner, Dr. C.C., noted that she had considered medical literature, the Veteran's medical records, to include his STRs, and an examination of the Veteran, in rendering an opinion that it is less likely than not that there is a superimposed pathology due to disease or injury in service.  She opined, in pertinet part, as follows:

G6PD deficiency is an inborn error of metabolism in which there is less of this enzyme within the red blood cells.  The amount of enzyme produced is programmed by the Veteran's genetic make-up.  This is consistent-NOT capable of improvement or deterioration.  . . . 

G6PD deficiency results in red blood cells which are more likely to break apart (hemolysis) under oxidative stress.  Such episodes of hemolysis can be very severe; however, they are most often acute and transitory.  Veteran experienced an episode of hemolysis during service.  STR/MTR documents Veteran's complete recovery from this episode.  [There is] NO evidence for superimposed pathology or functional impairment due to the acute and transitory episode of hemolysis during service. 

She also noted that the Veteran's complaints in service, to include headaches and dizziness (which she noted are not caused by G6PD itself), and his current disabilities were considered in rendering an opinion.

The Veteran has not been shown to be have the experience, education, or training necessary to render a competent opinion on this issue, in light of the need for laboratory results for a finding of G6PD.  The Board finds that such is outside the realm of a lay person.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428 (2011). 

The Veteran has a congenital or developmental defect without superimposed pathology due to disease or injury in service; therefore, service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Rating atrial fibrillation

The Veteran is service connected for atrial fibrillation, evaluated as 10 percent disabling under Diagnostic Code (DC) 7010 effective from June 2006.  Pursuant to DC 7010, a 10 percent rating is assigned for supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or one to four episodes/year of paroxysmal atrial fibrillation, or other supraventricular tachycardia documented by ECG or Holter monitor.  A 30 percent rating (the maximum under this Code) is assigned for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than 4 episodes/year documented by ECG or Holter monitor. 38 C.F.R. § 4.104.  

The Veteran's atrial fibrillation is rated as 10 percent disabling, effective from June 2006.  The Board finds, for the reasons noted below, that a rating in excess of 10 percent is not warranted for any period on appeal.

A September 2006 statement from the Veteran's spouse reflects that in approximately 2002-2003, walking and dancing became exhausting for the Veteran, and he became noticeable tired while on vacation.  She noted that in addition to atrial fibrillation, he has suffered from arthritis, a kidney condition, and diabetes.  She reported that he tires out from a simple tasks such as digging a hole to plant a tree, and cannot participate in excursions that require moderate walking. 

An October 2006 private record and a January 2007 VA record reflect that the Veteran was asymptomatic with regard to atrial fibrillation.  July 2009, January 2010, and December 2010 records reflect that the Veteran's atrial fibrillation had been uninterrupted for at least four years and he was "minimally" symptomatic or asymptomatic.  

A January 2007 VA examination report reflects that, upon heart examination, the Veteran reported no symptoms of chest discomfort or shortness of breath.  It was noted that he reported no significant symptoms related to atrial fibrillation.  METs were noted to be 7 to 9.  It was noted that the Veteran "currently remains symptom free and rate controlled on his medical regimen."

A January 2009 Diagnostic Cardiology Associates record reflects that the Veteran has a "relative lack of symptoms".

A January 2010 Diagnostic Cardiology Associates record reflect that a Holter monitor shows atrial fibrillation with suboptimal rate control.

January 2011 private medical records reflect that the Veteran reported that he had been doing well with no chest discomfort, shortness of breath, dizziness, lightheadedness or syncopal spells.  He had no orthopnea, PND (paroxysmal nocturnal dyspnea), or swelling of the extremities.  The records reflect that the Veteran's atrial fibrillation had been uninterrupted for at least four years and he was "minimally" symptomatic or asymptomatic.  

An April 2011 Diagnostic Cardiology Associates record reflects rate control was suboptimal in the past, but seems to be better at present.  It was noted that the Holter monitor shows atrial fibrillation throughout with overall rapid ventricular response.  

A July 2011 VA examination report reflects that the Veteran reported that his atrial fibrillation had been stable since onset.  He was on continuous medication which had a "good" effectiveness with no side effects.  There was no history of myocardial infarction, valvular heart disease, congestive heart failure, other heart disease, angina, dizziness, syncope, or rheumatic fever.  There was no evidence of an acute cardio-pulmonary disease process and his heart size was normal.  It was noted that a cardiac stress testing was medically contraindicated and the METs were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  The estimated METs were 7-10.  It was noted that the Veteran reported dyspnea and fatigue on moderate exertion.  It was further noted that the Veteran's heart condition should not preclude light duty or sedentary employment.  Strenuous physical employment was limited given his heart disability.

An October 2011 Diagnostic Cardiology Associates record reflects that the Veteran was without any palpitations, dizziness, lightheadedness, syncope, near syncope, or lower extremity edema.  It was noted that the last Holter monitor in 2010 showed atrial fibrillation with slightly rapid ventricular response.  The rhythm strip at the office visit showed atrial fibrillation with a controlled ventricular rate. 

A March 2012 St. Vincent's Medical Center Holter Monitor Report reflects that there were two pauses between 2.0 and 2.1 seconds in duration.  No events/symptoms were noted in the Veteran's diary.  The conclusion was atrial fibrillation with overall acceptable rate control, aside from brief periods of rapid response, and occasional ventricular ectopy.

An April 2012 Diagnostic Cardiology Associates record reflects that rhythm strip shows atrial fibrillation with rapid ventricular response in the 130 beat per minute range.  It was noted that his rate control agents have been changed and his rate is very suboptimally controlled.

A July 2012 St. Vincent's Medical Center Holter Monitor Report reflects that there were no pauses greater than 2.0 seconds.  No symptoms were recorded in the Veteran's diary.  The conclusion was atrial fibrillation with moderately elevated rate and moderately frequent PVC (premature ventricular contractions).  

A July 2012 Diagnostic Cardiology Associates record reflects that the Veteran had a Holter monitor on during his last dialysis session, and he was given saline afterwards.  The Veteran reported that "feels a little bit short of breath on exertion.  he denies chest pain, syncope or near syncope."  The records reflect that "Holter monitor showed atrial fibrillation with an average heart rate of 92 beats per minute.  Overall his heart rate was similar to the previous, but he had 1 hour with heart rate greater than 120 beats per minute."  It was noted that he has "chronic atrial fibrillation with acceptable rate control, but occasional he gets a little bit of rapid rate.  This may be occurring during activities and limiting his exercise capacity.  He never has a slow heart rate."

A January 2013 Diagnostic Cardiology Associates record reflects that the Veteran was seen for followup of chronic atrial fibrillation.  It was noted that the examiner had known the Veteran for many years, and that the Veteran "has remained in atrial fibrillation but often with rapid ventricular response."

A March 2013 Diagnostic Cardiology Associates record reflects that the Veteran was "feeling very well."  It was noted that digoxin for extra rate control had been added in the setting of low blood pressure because of his dialysis use.  The Veteran reported a definite improvement in how he was feeling and in his heart rate.  He denied any chest pain, dizziness, lightheadedness, syncope, or near-syncope.  

In a May 2013 statement, the Veteran's representative stated that the Veteran's symptoms warrant a higher rating due to worsening symptomatology.  The Veteran is competent to state that he feels as if he has increased symptoms such as dyspnea and fatigue; however, the Board notes that the Veteran has numerous physical disabilities and has previously reported that his fatigue is a symptom of his diabetes. 

September 2013 Diagnostic Cardiology Associates records reflect that the Veteran's chronic atrial fibrillation was minimally symptomatic.  It was further noted that the Veteran has "been doing well since his last visit.  He has a little bit of fatigue on exertion, but otherwise denies any chest pain, shortness of breath, palpitations, dizziness, lightheadedness, syncope, or near-syncope.  He will get a little lightheaded during dialysis sessions, and his heart rate does fluctuate a little bit during a dialysis."  The records further reflect that the Veteran "is in atrial fibrillation.  His rate is a little faster than ideal, but acceptable.  He is not having any symptoms." 

An April 2014 St. Vincent's Medical Center Holter Monitor Report reflects that the Veteran had atrial fibrillation with controlled ventricular rate.  There were no pauses greater than 2.5 seconds.  No symptoms were recorded in the Veteran's diary.  

A May 2014 St. Vincent's cardiology report reflects that the Veteran was mildly symptomatic.  It was noted that the Veteran "has been doing well."  It was noted that he had been getting dialysis three days a week, and was occasionally "a little bit out of breath and he fells mild flutters, these symptoms are not too significant and overall he is without any new complaints."  Rhythm strip showed atrial fibrillation with controlled ventricular response.  It was noted that his last Holter showed atrial fibrillation with controlled ventricular response, moderate PVCS."  It was noted that the Veteran is "doing quite well with chronic atrial fibrillation.  He currently is well controlled on his current regiment.  His heart rate is perfect." 

The Veteran underwent another VA examination in October 2014.  The Veteran reported that he walks every "now and then" which sometimes causes him to get short of breath.  He reported that he cannot walk a block and a half.  Upon exercise oximetry, the Veteran was able to ambulate for six minutes with exercise between 99 to 100 percent.  It was noted that the Veteran's atrial fibrillation was controlled with medication.  The Veteran did not have ischemic heart disease, myocardial infarction, or congestive heart failure.  He was noted to have cardiac arrhythmia in that he had atrial fibrillation, which was constant; it was not intermittent/paroxysmal.  He did not have a heart valve condition, pericardial adhesions, surgical procedures, or hospitalization for his heart.  

The 2014 VA examiner found that there was a medical contraindication for METs testing.  The Veteran reported dyspnea and fatigue.  An estimated METs level was noted to be greater than 3 but not greater than 5.  It was noted that the METs level limitation was not due solely to the Veteran's heart disability.  The examiner stated that it was not possible to accurately estimate the percentage of the METs level due solely to the heart condition, but that the Veteran's service-connected atrial fibrillation is less likely as not the majority contributor.  The examiner noted that the Veteran had chronic musculoskeletal issues that preclude treadmill testing, and had multiple medical conditions that contribute to his METs limitation, to include his service-connected ESRD and arthritis.

Initially, the Board has considered DC 7010, which is the rating code for the Veteran's disability.  The Veteran is not entitled to a higher, 30 percent, rating under DC 7010 because he does not have paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by ECG or Holter monitor.  His 10 percent rating adequately compensates him for his permanent atrial fibrillation.  

The Board has also considered whether there is another diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  The Veteran has atrial fibrillation; thus it is limited to the atrium, and is situated above the ventricles.  (Supraventricular is defined as situated or occurring superior to the ventricles, especially in the atrium or atrioventricular node.  The Board also notes that the atrium receives blood, while the ventricle pumps blood).  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  In sum, the Veteran's arrhythmia is limited to his atrium (the receiving chamber of the heart), and has not been shown by the clinical evidence of record to have the same potential consequences as an arrhythmia in the pumping chamber of the heart (i.e. ventricular arrhythmias, or ischemic heart disease.  Therefore, DC 7011, which pertains to ventricular arrhythmias is not applicable. 

In addition, the clinical evidence does not reflect that the Veteran's estimated METs would warrant a higher evaluation.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minutes. (See Note 2) 38 C.F.R. § 4.104.

As noted above, the Veteran's estimated METs were 7-9 in January 2007, and 7-10 in July 2011, which would not warrant a higher rating under diagnostic codes of the heart.  The Board acknowledges that the Veteran's estimated METs were greater than 3 but less than 5 in October 2014.  However, and importantly, the majority of this reduced level was not due to the Veteran's atrial fibrillation.  As noted by the examiner, the Veteran's service-connected atrial fibrillation is less likely as not the majority contributor.  As it is not a majority contributor, the Veteran's heart disability is responsible for less than half of his reduced METs level.  In addition, as noted above, the Veteran's atrial fibrillation has been found to asymptomatic (October 2006 and January 2007), minimally symptomatic or asymptomatic (July 2009, January 2010, December 2010, January 2011, September 2013), and stable since onset (July 2011).  Moreover, it has been noted that Veteran was "feeling very well" (March 2013) and doing quite well with perfect heart rate (May 2014).  
The Board finds that not only does the Veteran not have a heart disability which should be rated under a diagnostic code other than DC 7010, but that, even if he did, his METs level due to his heart condition alone would not warrant a higher evaluation. 

The Board has considered that the Veteran is on continuous medication for his atrial fibrillation, and that at times, his medication was changed due to suboptimal control.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  However, in the present case, the evidence does not reflect that, without medication, the Veteran would have paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year, or that his METs level would be reduced. 

The Board notes that generally a Veteran is competent to report symptoms such as fatigue, and shortness of breath upon exertion.  However, in the present case, the Board notes that the Veteran has been diagnosed with several disabilities other than atrial fibrillation.  Notably, he has end stage renal disease and has been undergoing kidney dialysis.  In addition, he has inflammatory rheumatoid arthritis, hypertension, and diabetes mellitus, which he has reported makes him fatigued.  The Board finds that the medical evidence is more probative than the lay statements with regard to the etiology of his symptoms.  Finally, the Board notes that evaluation under DC 7010 is based on diagnostic testing, and not reported lay observations.  (The opinions and observations of the Veteran and others cannot meet the burden imposed by the rating criteria under DC 7010.)

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Veteran's atrial fibrillation is rated under DC 7010 which does not specifically allow for ratings based on symptoms such as fatigue or shortness of breath.  However, the Board also notes that the Veteran was asymptomatic on several clinical evaluations, as noted above.  Importantly, the evidence does not reflect that the Veteran's disability has met the second prong of Thun (i.e. marked interference with employment or frequent periods of hospitalization) even with consideration of his reports of shortness of breath with walking.  The Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted on this basis. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for seronegative reactive arthritis evaluated as 100 percent disabling, chronic kidney disease evaluated as 60 percent disabling effective from June 2006, 80 percent disabling effective from March 2011, and 100 percent disabling effective from February 2012, diabetes mellitus evaluated as 20 percent disabling, low back strain evaluated as 10 percent disabling effective from February 2004, and as 20 percent disabling effective from March 2011, hypertension evaluated as 10 percent disabling, and erectile dysfunction evaluated as noncompensable, for a combined rating of 80 percent from June 2006, 90 percent from March 2011, and 100 percent from April 2011.  

The Veteran is also in receipt of special monthly compensation (SMC) based on loss of use of a creative organ (K-1) effective from March 2011, and under S-1 for having one disability rated as 100 percent disabling and additional disability rated as 60 percent or more effective from April 2011.  The Veteran is already in receipt of a 100 percent total disability rating effective from April 2011; thus, an extra-schedular rating based on the combined effect of his disabilities is moot from that point. 

Prior to April 2011, the Board finds that all of the pertinent symptoms and manifestations have been attributed to the Veteran's service-connected disabilities and are addressed by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to service connection for glucose-6-phosphate dehydrogenase (G6PD) deficiency is denied. 

Entitlement to an increased evaluation for atrial fibrillation, currently evaluated as 10 percent disabling, is denied.


REMAND

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In addition, in March 2011, the Veteran filed a claim for entitlement to a TDIU.  Based on the Veteran's evaluations and award of SMC, as noted above, the issue of entitlement to a TDIU is moot from April 2011.

In April 2012, the RO determined that the evaluation of a 100 percent rating for the Veteran's kidney disease, effective from February 2012, was a higher benefit than the unemployability benefit; therefore, entitlement to a TDIU was denied.  However, the RO did not adjudicate whether a TDIU was warranted prior to that date under Rice.  (Subsequently, the RO granted a 100 percent rating for seronegative reactive arthritis effective from April 2011.) 

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of entitlement to a TDIU prior to April 2011.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


